Citation Nr: 1550724	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-07 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus, type 2, and if so, whether service connection is warranted.

2. Entitlement to service connection for a kidney condition.

3. Entitlement to service connection for hyperthyroidism.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for loss of bilateral legs.

7. Entitlement to service connection for depression.

8. Entitlement to service connection for a disability manifest with memory loss.

9. Entitlement to special monthly compensation based on aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Subsequent to the RO's issuance of a statement of the case in February 2014 but prior to certification of the case to the Board in December 2014, the Veteran submitted new evidence, including a May 1969 augmentee training certification card and his own lay statements.  The Veteran specifically requested on multiple occasions that the evidence be considered by the RO prior to the case being sent to the Board.  However, the RO did not issue a supplemental statement of the case considering the new evidence.  Therefore, the Board finds that a remand is necessary as the Veteran has not waived RO consideration of the evidence.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case considering the additional evidence submitted by the Veteran prior to certification to the Board, including the evidence submitted under cover letter dated March 18, 2014.  If the benefits sought on appeal remand denied, thereafter return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




